Citation Nr: 1722943	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for polyneuropathy of the right lower extremity.

2.  Entitlement to service connection for polyneuropathy of the left lower extremity.

3.  Entitlement to service connection for a right upper extremity disability, to include carpel tunnel syndrome.

4.  Entitlement to service connection for a left upper extremity disability, to include carpel tunnel syndrome.


REPRESENTATION

The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1969.  The Veteran had service in the Republic of Vietnam and is the recipient of a Purple Heart Medal.

This case comes to the Board of Veterans Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), which denied the Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran timely appealed.  

The Board notes that the Veteran also perfected an appeal as to the grant of service connection for post-traumatic stress disorder (PTSD) with an initial evaluation of 30 percent (as reflected in the May 2009 rating decision).  In his September 2009 notice of disagreement and November 2010 substantive appeal, the Veteran indicated that he was entitled to a 50 percent rating for his PTSD.  In an October 2016 rating decision, the RO granted an initial evaluation of 50 percent for PTSD, effective from September 25, 2008 (receipt date of the claim) and 70 percent from September 28, 2015.  The RO determined that the Veteran's appeal as to the issue of evaluation of PTSD was fully resolved, as it granted the Veteran's request for a 50 percent rating and higher, and notified the Veteran to file a new notice of disagreement if he wished to begin a new appeal.  The Veteran has not filed a notice of disagreement to date and during his February 2017 Board hearing, the issues on appeal were confirmed as service connection for peripheral neuropathy of the upper and lower extremities, and the Veteran did not indicate he was pursuing an appeal of any other issue.  Thus, the issue of the initial evaluation of PTSD assigned is not currently before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise) (emphasis added).

As regards characterization of the appeal, the Board notes that the Veteran's private treatment records reflect a diagnosis of carpel tunnel syndrome, thus, the Board has expanded the claim to include consideration of this diagnosis, as reflected on the title page, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, although the Veteran filed a claim for service connection for peripheral neuropathy of the lower extremities, the Board has recharacterized the claim, consistent with the diagnoses of record, as reflected on the title page.

The issues of service connection for polyneuropathy of lower right and left extremities are addressed in the decision below and the issues of service connection for upper right and left extremity disabilities, to include carpel tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's polyneuropathy of the lower right extremity is attributable to his active military service.

2.  The Veteran's polyneuropathy of the lower left extremity is attributable to his active military service.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, polyneuropathy of the lower right extremity was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, polyneuropathy of the lower left extremity was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including early-onset, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Also, there are certain diseases, such as early-onset peripheral neuropathy, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran asserts that his current polyneuropathy of his lower extremities had its onset in and is related to his Agent Orange exposure during his service in Vietnam.  Specifically, he contends that he experienced symptoms of tingling and sensitivity during service and that his symptoms worsened throughout the years.  For the reasons set forth below, the Board concludes that service connection for polyneuropathy of the lower extremities is warranted.

The Veteran's March 1967 entrance and July 1969 separation examinations reflect the evaluations of the Veteran's upper and lower extremities and neurological system were normal.  In the reports of medical history provided in conjunction with each examination, the Veteran denied having or having had neuritis, foot trouble, or cramps in his legs.

A May 2006 private treatment record noted the Veteran had swelling in his left lower extremity. 
A June 2009 private treatment record noted the Veteran experienced numbness of both lower extremities.  An electromyography (EMG) study revealed slowing of both posterior tibial nerves and motor nerve conduction could not be elicited in peroneal nerves, suggestive of polyneuropathy.  

A May 2013 EMG study in the lower extremities, again, suggested findings of polyneuropathy in the lower extremities.  

A June 2013 medical letter from Dr. A.C. noted a 20 years history of pain, tingling, and needle sensation in the Veteran's lower extremities.  The Veteran reported exposure to Agent Orange during his service in Vietnam.  The Veteran reported some numbness of the hands, and in the past, and Dr. A.C. noted that a past EMG revealed carpal tunnel syndrome.  An EMG study revealed polyneuropathy in the lower extremities.  Dr. A.C. indicated a long history of 20 years rules out any major medical problems, and that pre-diabetic state and exposure to Agent Orange could be a consideration.

An October 2013 medical letter from Dr. A.C. noted the Veteran continued to experienced numbness, tingling, and sensation of pins and needles in lower extremities and EMG testing suggested polyneuropathy.  Dr. A.C. concluded no etiology was available and that it was possible that it is related to Agent Orange during Vietnam War.

Here, the only medical opinion of record is the June 2013 and October 2013 medical opinions submitted by the Veteran from his private treating clinician, Dr. A.C.  Although Dr. A.C. did not provide a rationale in offering the positive opinion that he believed that it is possible that the Veteran's polyneuropathy of the lower extremities is related to his Agent Orange exposure in service, based on the record, the physician had been treating the Veteran since 2009, and, thus, was fully informed of the Veteran's medical history and his contentions in providing the positive opinion.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, even a medical opinion such as this one that is flawed because stated without stated certainty and rationale has some probative weight.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  In addition, there is no contrary medical opinion in the evidence of record.

Given the only record of opinion is in favor of service connection, a remand for another VA examination could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. §  3.304 (c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).

Further, the Veteran's competent, credible, and consistent report of tingling in his legs since 1969 during service is credible.  The Veteran reported during his February 2017 Board hearing that it worsened as time passed.  The Veteran indicated that he did not seek treatment at that time because he had other medical issues to deal with and he was also dealing with excessive alcohol consumption.  This is some evidence of a possible nexus between polyneuropathy of the lower extremities and service.  Given the lack of any probative evidence against a finding that polyneuropathy of the lower extremities is related to service, the Board finds the evidence regarding the claim for service connection for polyneuropathy of the lower extremities is in at least relative equipoise and, as such, all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Thus, service connection for polyneuropathy of the lower extremities is warranted.

ORDER

Entitlement to service connection for polyneuropathy of the right lower extremity is granted.

Entitlement to service connection for polyneuropathy of the left lower extremity is granted.


REMAND

The service connection claims for disabilities of the upper extremities are remanded to obtain a VA examination.  Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding that symptoms of a disability may be associated with service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In his February 2017 Board hearing, the Veteran reported having an onset of neuropathic type symptoms affecting both upper extremities.  August 2009 private treatment records indicate that the Veteran developed neurological symptoms in his hands, later assessed as carpal tunnel syndrome.  The Veteran asserts that he has a neurologic disability of the upper extremities related to his in-service exposure to Agent Orange in Vietnam.  Given the in-service Agent Orange exposure and current assertions, and that there is no opinion of record addressing the etiology of his upper right and left extremity conditions, the low threshold to trigger VA's duty to provide an examination is met for the upper extremity disabilities.  Id. 

Accordingly, the remaining claims on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his the upper right and left extremity disabilities, to include carpel tunnel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The physician should clearly identify all diagnoses related to the Veteran's upper extremities.  The physician should identify all such disability(ies) present at any time since September 2008 (even if currently resolved). 

Then, with respect to each such diagnosed disability, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  In answering this question, the examiner should not use as a basis for his/her opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion

2.  After the above action is completed, readjudicate the claims for service connection for upper right and left extremity disabilities, to include as due to exposure to Agent Orange.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


